Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  a capacitor comprising:
a ferroelectric oxide layer comprising a base ferroelectric oxide doped with an isovalent dopant, wherein the base ferroelectric oxide includes one or more metal elements including Bi, and wherein the isovalent dopant is a metal element that is isovalent with Bi in the base ferroelectric oxide and is present at a
concentration such that a ferroelectric switching voltage of the capacitor is lower than that of a capacitor having the same base ferroelectric oxide without being doped with the isovalent dopant,as required by independent claim 1 and a capacitor comprising:  a ferroelectric oxide layer comprising a base ferroelectric oxide doped with an isovalent dopant, wherein the base ferroelectric oxide includes one or more metal elements, and wherein the isovalent dopant is a metal element that is isovalent with one or more metal elements of the base ferroelectric oxide and selected from a metal element of 4f series or 5f series, wherein the isovalent dopant is present at a concentration such that a remnant polarization of the ferroelectric oxide layer is lower than that of the base ferroelectric oxide without being doped with the isovalent dopant, as required by independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



January 14, 2022